                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION
CALVIN B. JAMES,                           )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )          CV419-031
                                           )
UNITED STATES DISTRICT COURT,              )
                                           )
      Defendant.                           )
                                       ġ
                                  ORDER

      Plaintiff Calvin James has submitted a handwritten version of the

Court’s form motion to proceed in forma puaperis (IFP). Doc. 2. The

federal courts have long made available to jails and prisons specific forms

for filing habeas and civil rights cases. In Williams v. Freesemann, 2015

WL 6798946 at * 1 n. 4 (S.D. Ga. Oct. 15, 2015), this Court noted that some

inmate-litigants bypass those forms in favor of “home-brewed” filings.

Adverse factors can motivate that effort. The Court’s forms force inmates

to answer questions aimed at capturing things like 28 U.S.C. § 1915(g)

strikes and repeat (e.g., successive writ) habeas filings, see, e.g., Bright v.

Corizon Health Corp., 2015 WL 9257155 at * 1 (S.D. Ga. Dec. 18, 2015)

(“Bright’s incentive to omit his prior case information is strong because of

the § 1915(g) three-strike bar.”), as well as disclose all assets and other
sources of income and liabilities. “Home-brewers” typically omit those

prophylactic questions from their filings.

        Accordingly, plaintiff must resubmit his request to proceed IFP on

this Court’s form within 14 days of the date this Order is served. Plaintiff

is therefore ORDERED to complete the attached Form Application to

Proceed Without Prepayment of Fees.1

        SO ORDERED, this 21st day
                                y of February,
                                            y, 2019.

                                         ______________________________
                                           ____________________________
                                         CHRISTOPHER
                                           RISTO   R L.
                                              T PHER
                                                  ER L RAY
                                         UNITED
                                           ITED STATES MAG ISTRATE JUDG
                                                        AGISTRATE
                                                        A           UDGE
                                         SOUTHERN DISTRICT OF GEORGIA




1
    The Clerk is DIRECTED to serve a copy of the form along with service of this Order.

                                           2
